DETAILED ACTION
	This action is responsive to the amendment received 110/02/2020.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 3 and 15 recite “a silicon oxynitride anneal”, and is unclear since this is not a standardized, art recognized process.  Does this mean Applicant is annealing a silicon oxynitride film?  If so, it is unclear when or where is the SiON film is formed since no step of forming this film is recited anywhere.  Or does this mean the annealing step somehow forms a silicon oxynitride film?  If so, then where does the nitrogen and oxygen come from?  The requirements of a silicon oxynitride anneal are not clear based on the claims and specification making the metes and bounds unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. US 2012/0208302) in view of Hama et al. (US 2015/0214047) and Bera et al. (US 2016/0233325).
(Re Claim 1) Itoh teaches a method of manufacturing a semiconductor device, comprising:
a) providing a substrate of single crystal SiC (SiC substrate 2, paras. [0051]-[0055]); 
b) forming a drift region on the substrate (122, para. [0057]); 
c) forming at least one base region in the drift region (123, para. [0058]); 

e) hydrogen etching an upper exposed surface of the intermediate structure at between 1,300 °C. and 1,600 °C and at approximately 150 mBar (hydrogen etching is performed within a range of 1300-1650°C and at a pressure of several 10 hPa to several hundred hPa, paras.[0062]-[0065]) ;
f) annealing the upper exposed surface of the intermediate structure (multiple steps meet this annealing step, including the hydrogen etching at an elevated temperature which is indistinguishable from the claimed annealing, see paras. [0060], [0062]-[0064]); and 
wherein after generating the intermediate structure and prior to hydrogen etching, the method excludes placement of a sacrificial oxide layer on the intermediate structure (the intermediate structure is shown/formed in Figs. 4-5, no oxide layer is present, nothing after the implant steps the oxide is removed, see para. para. [0058], thereby forming the intermediate structure as claimed, sans oxide layer).
	Itoh is silent regarding depositing a gate insulator material on the upper exposed surface using atomic layer deposition at between 150-300° C.  A skilled artisan would recognize alternative methods may be employed to form the gate oxide film and would be motivated to look to related art to teach suitable methods.  Related art from Hama discloses forming a gate oxide film IF1 on a SiC substrate and teaches either ALD or thermal oxidation may be used to form the film (paras. [0051]-[0052]).  In view of Hama, a skilled artisan would find it obvious to substitute ALD for the thermal oxidation disclosed by Masuda as an art recognized alternative method.  While Hama discloses performing ALD at temperatures of 400°C or higher, it is known in the art to perform ALD at lower temperatures as disclosed by Bera (para. [0104], using a temperature range of 250-350°C).  Using lower temperatures is desirable as this decreases the thermal budget.  In view of Hama and Bera, it would have been obvious to form Masuda’s gate insulating material by ALD at low temperatures for its known advantages.  ALD offers several advantages over thermal oxidation as it can produce high quality films with atomic layer thickness control, lower temperature formation thereby reducing the thermal budget, and has excellent step coverage.  
(Re Claim 3, see §112 rejection above) wherein the annealing is a silicon oxynitride anneal (para. [0091]).

(Re Claim 5) where the substrate of single crystal SiC comprises nitrogen doped (n type) SiC (para. [0055]).
(Re Claim 6) wherein the at least one base region comprises aluminum doped (p type) SiC (para. [0116]).
(Re Claim 16) wherein the drift region comprises nitrogen doped (n type) SiC (para. [0057]).
(Re Claim 18) the atomic layer deposition is at a temperature of about 200 °C (the combination above regarding Itoh, Hama, and Bera teaches temperatures of 250°C which is about 200°C).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. US 2012/0208302), Hama et al. (US 2015/0214047) and Bera et al. (US 2016/0233325) as applied to claim 1 above, and further in view of Wang et al. (US 2006/0141729).
(Re Claim 18) the atomic layer deposition is at a temperature of about 200 °C (the combination above regarding Itoh, Hama, and Bera teaches temperatures of 250°C which is about 200°C).
While claim 18 is deemed obvious based on Bera’s disclosed temperature range, related art from Wang further teaches performing ALD to form a gate dielectric at a temperature of about 200°C.  One of ordinary skill in the art would be motivated to reduce the temperature of the ALD process according to Wang to reduce the thermal budget.  Furthermore, one of ordinary skill in the art would find the ALD deposition temperature obvious to optimize and ascertainable through routine experimentation, also see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
(Re Claim 20) wherein the gate insulator material comprises high-k dielectrics, thereby allowing to reduce resistance of a formed channel.  While Itoh teaches silicon oxide, Bera teaches the gate insulator may be formed as either a silicon oxide or a high-k material (para. [0104]). It would have been obvious to one of ordinary skill in the art to use a high-k material in place of silicon oxide because this will enable increased gate capacitance without the associated leakage effects and with a reduced equivalent oxide thickness for the same purpose.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Itoh et al. US 2012/0208302), Hama et al. (US 2015/0214047) and Bera et al. (US 2016/0233325) as applied to claim 1 above, and further in view of Hisada et al. (US 2003/0073270) and Takahashi et al. (US 2003/0080384).
(Re Claim 21) wherein the annealing is a hydrogen termination annealing at approximately 1,000 °C for between 5 and 30 minutes at a pressure of approximately 900 mBar.
	While Itoh discloses a hydrogen treatment at an elevated temperature of 1300-1650 C at 10’s to 100’s of hPa for etching, related art from Hisada teaches annealing with hydrogen over a temperature range including the 1000 C recited for the benefit of terminating the bonds with hydrogen so that an interface level density is sufficiently reduced (para. [0007]).  Related art from Takahashi further teaches hydrogen annealing at a pressure of 10 kPa or less for durations of 10 min for improving the flatness of the SiC surface (paras. [0050]-[0051],[0227],[0258]) .  In view of Hisada and Takahashi, one of ordinary skill in the art would find it obvious to modify the process of Itoh to include the hydrogen termination annealing to reduce the interface level density and smooth the surface of the SiC.

Response to Arguments
	Applicant’s amendments in light of Applicant’s remarks overcome some of the prior §112 rejections and some of the prior rejections are withdrawn.  Applicant’s amendments further clarify the scope and content of the claimed invention thereby removing substantial guesswork as previously indicated by the Examiner.  In light of the amended claims, the Examiner finds the claimed invention obvious in view of Itoh et al. as discussed above.  Furthermore, the claimed silicon oxynitride anneal still has numerous §112 issues as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822